Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Allowable Subject Matter

Claims 1-7 are allowed.

The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Tomi (US 2013/0179644 A1).  In the Applicant’s independent claims 1 and 7 the reference of Tomi  does not teach:

For Claim 1:  the halftone processor that processes the divided image on a downstream in the primary scan direction out of the n divided images starts, after the halftone processor that processes the upstream divided image adjacent to the downstream divided image performs the halftone processing on a pixel of the upstream divided image on a j-th raster line (j is integer greater than or equal to 1) in a secondary direction, the halftone processing on a pixel on the j-th raster line of the divided image to be processed and carries out, in the halftone processing performed on the pixel that falls within the upstream overlapping segment on the j-th raster line of the divided image to be processed, a match process of matching by a degree specified in advance a result of the halftone processing performed on the pixel with a result of halftone processing performed on a corresponding pixel out of the xa pixels on the j-th raster line of the adjacent upstream divided image. 

For Claim 7:  the halftone processing performed on the divided image on a downstream in the primary scan direction, after the halftone processing performed on a pixel of the upstream divided image adjacent to the downstream divided image on a j-th raster line (j is integer greater than or equal to 1) in a secondary direction, processing to which the error diffusion method is applied on a pixel on the j-th raster line of the divided image to be processed; carrying out, in the halftone processing performed on the pixel that falls within the upstream overlapping segment 74SE-US215454 on the j-th raster line of the divided image to be processed, a match process of matching by a degree specified in advance a result of the halftone processing performed on the pixel with a result of the halftone processing performed on a corresponding pixel out of the xa pixels on the j-th raster line of the upstream divided image adjacent to the downstream divided image; and combining results of the halftone processing performed on the divided images with one another and outputting processed data having gradation values smaller than gradation values of the original image.

  Tomi fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).


Relevant Prior Art


Tanaka (US 20120050814 A1)

Abstract:
Error diffusion processing is performed for each pixel in each region of an image divided into a plurality of regions, by scanning in both the first and second directions different to each other. A diffusion coefficient set for diffusing, to the pixel of interest to be processed, a quantization error generated upon quantizing a pixel near the pixel of interest is set in accordance with the position of the pixel of interest in scanning in the first direction in the region of interest. The pixel of interest to which an error has been diffused from a pixel position referring to the set diffusion coefficient set is quantized.


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675